Exhibit 99.1 an Exploration Stage Company Consolidated Financial Statements April 30, 2010 and 2009 REPORT OF MANAGEMENT To the Shareholders of MegaWest Energy Corp. The preparation and presentation of the consolidated financial statements and Management’s Discussion and Analysis (MD&A) are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles.Financial statements, by nature, are not precise since they include certain amounts based upon estimates and judgments.When alternative methods exist, management has chosen those it deems to be the most appropriate in the circumstances. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and is ultimately responsible for reviewing and approving the consolidated financial statements.The Board carries out its responsibility principally through its Audit Committee. The Audit Committee is appointed by the Board of Directors and consists of a majority of independent, non-management directors.The Audit Committee meets at least four times a year with management and meets independently with the external auditors and as a group to review any significant accounting, internal control and auditing matters in accordance with the terms of the Audit Committee charter.The Audit Committee reviews the consolidated financial statements before they are submitted to the Board of Directors for approval.The external auditors have free access to the Audit Committee without obtaining prior management approval. Management is responsible for establishing and maintaining adequate internal control over financial reporting. /s/ George T. Stapleton II /s/ Kelly D. Kerr George T. Stapleton II Kelly D. Kerr Chief Executive Officer, Director Vice President Finance and Chairman of the Board and Chief Financial Officer September13, 2010 KPMG LLP Chartered Accountants 2700-venue SW Calgary ABT2P 4B9 Telephone Telefax Internet (403) 691-8000 (403) 691-8008 www.kpmg.ca AUDITORS’ REPORT To the Shareholders of MegaWest Energy Corp. We have audited the consolidated balance sheets of MegaWest Energy Corp. as of April 30, 2010 and 2009 and the consolidated statements of operations, comprehensive loss and deficit and cash flows each of the years in the three-year period ended April 30, 2010 and for the period from exploration stage inception on November 1, 2006 through April 30, 2010. These financial statements are the responsibility of the company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the company as of April 30, 2010 and 2009 and the result of its operations and cash flows for each of the years in the three-year period ended April 30, 2010 and for the period from exploration stage inception on November 1, 2006 through April 30, 2010 in accordance with Canadian generally accepted accounting principles. Calgary, Canada September 13, 2010 MegaWest Energy Corp. (an exploration stage company) Consolidated Balance Sheets at April 30 (in Canadian dollars) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Restricted cash (note 13) Prepaid expenses Oil and gas assets (note 2) Administrative assets (note 3) Reclamation deposits (note 5) Long-term receivable (note 4) - $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ $ Asset retirement obligations (note 5) - Asset retirement obligations (note 5) Shareholders' Equity Share capital (note 6 (a)) Preferred shares (note 6 (b)) - Warrants and options on preferred shares (note 6 (b)) - Contributed surplus (note 8) Accumulated deficit from prior operations ) ) Accumulated deficit from exploration stage ) ) $ $ Going concern (note 1) Contingency and contractual obligations (notes 18 and 20) Subsequent events (note 20) Approved by the Board: /s/George T. Stapleton /s/F. George Orr George T. Stapleton II, Chief Executive Officer, Director and Chairman of the Board F. George Orr, Director and Chairman of the Audit Committee See accompanying notes to consolidated financial statements. Page 4 MegaWest Energy Corp. (an exploration stage company) Consolidated Statements of Operations, Comprehensive Loss and Deficit (in Canadian dollars) Years ended April 30 From Exploration Stage Inception on November 1, 2006 through April 30, 2010 Interest income $ Expenses Impairment of oil and gas assets (note 2) General and administrative (note 11) Financing costs (note 7) - - Loss on marketable securities (note 14) - - Foreign exchange loss (gain) ) Interest and accretion on promissory notes - Depreciation and accretion Net loss and comprehensive loss for the year ) Accumulated deficit, beginning of year ) ) ) - Dividends declared (note 6(b)) ) - - ) Deficit adjustment on related party acquisitions (note 2(a)) - - ) ) Adoption of new accounting standard - - Accumulated deficit, end of year $ ) $ ) $ ) $ ) Net loss per share Basic and diluted (note 10) $ ) $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to consolidated financial statements. Page 5 MegaWest Energy Corp. (an exploration stage company) Consolidated Statements of Accumulated Other Comprehensive Loss (in Canadian dollars) Years ended April 30 Accumulated other comprehensive loss, beginning of year $
